Citation Nr: 1233485	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder other than emphysema, including chronic obstructive pulmonary disease (COPD), to include as secondary to exposure to Agent Orange and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran had active service from March 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim of entitlement to service connection for COPD.  

In April 2011, the Board remanded the claim of entitlement to service connection for COPD.

A November 2008 VA Form 9 raises a broad claim of entitlement to service connection for a respiratory disorder.  Previously, in an unappealed February 2007 rating decision, the RO denied entitlement to service connection for emphysema.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 2009, the issue is as stated on the title page.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for emphysema has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board previously remanded this claim in April 2011, in part, to obtain a VA examination to determine the etiology of the Veteran's respiratory disorder(s).  The Board requested that in rendering the opinion, the VA respiratory system examiner should take into consideration the lay statements provided by the Veteran in support of his claim.  There is no indication that the August 2011 VA examiner considered the appellant's statements.  Therefore, VA did not comply with the directives of the April 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum to the August 2011 examination report is necessary to consider the claimant's lay statements.

Moreover, a VA medical opinion addressing whether the Veteran's respiratory disorder is related to asbestos exposure is necessary.

In an August 2011 statement, the Veteran reported that he still received treatment at the Mountain Home VA Medical Center and the Knoxville VA community-based outpatient clinic.  VA last obtained records from these facilities in December 2009 and should obtain any additional records from those facilities since December 2009.

An April 2007 VA treatment record shows that the Veteran retired in 2006 and reported being "on disability."  Although the appellant was born in 1944, VA should clarify whether he has ever applied for or received Social Security disability benefits.

VA treatment records dated in 2009 reflect that the Veteran was still seeing Dr. DiMeo, apparently still associated with the East Tennessee Pulmonary Associates, for treatment.  The appellant reported in a September 2006 statement that he had been treated at that organization since 1998.  In November 2006, East Tennessee Pulmonary Associates submitted records dated from January 2000 to August 2006.  VA should attempt to obtain any additional records from East Tennessee Pulmonary Associates and Dr. DiMeo, if he is no longer unaffiliated with that organization, from 1998 to 1999 and since November 2006.

Finally, in a statement dated in November 2008, the Veteran's spouse indicated that Dr. DiMeo had opined that the appellant's exposure to chemicals in Vietnam "could have contributed to his emphysema."  VA should inform the claimant that he may submit a statement from Dr. DiMeo or any other medical professional relating a respiratory disorder other than emphysema, to include COPD, to active service, including in-service respiratory symptomatology, Agent Orange exposure, and asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The AMC should attempt to obtain any additional records for the Veteran from East Tennessee Pulmonary Associates and Dr. DiMeo, if he is no longer unaffiliated with that organization, from 1998 to 1999 and since November 2006.  The appellant is expected to provide all necessary assistance in obtaining these records.  The AMC should advise the claimant he may submit a statement from Dr. DiMeo or any other medical professional relating a respiratory disorder other than emphysema, to include COPD, to active service, including in-service respiratory symptomatology, Agent Orange exposure, and asbestos exposure.  The AMC should associate any obtained records and statements with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The Veteran and his representative should also be notified of VA's inability to obtain the records.  

2.  The AMC should obtain any additional records from the Mountain Home VA Medical Center and the Knoxville VA community-based outpatient clinic since December 2009.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

3.  The AMC should ask the Veteran whether he has ever applied or received Social Security disability benefits.  Depending on his response, the AMC should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.

4.  Thereafter, the AMC must have the August 2011 VA respiratory system examiner review the claims file, to include reviewing (1) any additional medical evidence; (2) the Veteran's lay statements (marked with pink tabs on the right side of the claims file), such as the November 2008 VA Form 9 containing a history of asbestos exposure and other statements regarding symptomatology; and (3) a November 1, 2007, VA treatment record containing his history of symptomatology (marked with a yellow tab on the right side of Volume 2 of the claims file).  The Veteran's claims file, a copy of this remand, and access to Virtual VA must be provided to the examiner.  Accepting the appellant's history of asbestos exposure in service as credible and with consideration of the lay statements provided by the Veteran in support of his claim, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a respiratory disease other than emphysema since he filed his claim in June 2008 that manifested during, or as a result of, active military service, to include as due to in-service respiratory symptomatology, exposure to herbicides such as Agent Orange, and exposure to asbestos.  A complete rationale must be provided for any opinion offered.  The examiner should explicitly note that she has considered the lay statements provided by the Veteran in support of his claim.  If the August 2011 VA respiratory system examiner determines another examination is necessary to render the opinion, an examination should be scheduled.  If the August 2011 VA respiratory system examiner is unavailable, the RO should arrange to have the claims file reviewed by another medical professional.

5.  After the development requested, the AMC should review the addendum to the August 2011 examination report or the new examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any addendum or report is deficient in any manner, the AMC must implement corrective procedures at once.  

6.  After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


